Title: To Thomas Jefferson from Benjamin Bankson, 21 October 1793
From: Bankson, Benjamin
To: Jefferson, Thomas



Sir
Philadela. Monday, October 21st., 1793.

Your several Letters of the 3d. instant I did not receive until last Saturday (the 19th), the business committed to me shall be expedited with all the dispatch in my power.
I had the honor to forward you by last Monday’s post a number of Letters and the Leyden Gazette—a fever which I had at that time and which continued upon me for several days prevented my writing.
The Fever has considerably abated—this I had yesterday from the Committee having the charge of the sick at Bush-hill and Doctr. Duffield
 
the principal Physician there. In addition to Freneau’s paper I send you herewith Brown’s Evening post for the last week—some information relative to the prevailing disorder may be collected from them. Fenno has not printed a paper these three weeks.
Crosby is still absent—nor can I form a conjecture when he will return. I yesterday received a Letter from Mr. Taylor—not a syllable when he will return. Mr. Blackwell and Pfeiffer I know nothing of—I assure you, Sir, I experience great inconvenience from being left alone. This being the period to which I am limited as to the transmission of Letters to you, I shall retain those I may receive hereafter, unless otherwise instructed. I have the honor to be with great respect, Sir Your most Obedt servt

B. Bankson

